Case 6:19-cr-00113-PGB-EJK Document 50 Filed 11/18/19 Page 1 of 1 PageID 250




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  UNITED STATES OF AMERICA

                 v.                            Case No. 6:19-cr-113-Orl-40EJK
                                                           (Forfeiture)

  ERIC BALES

                           DECLARATION OF PUBLICATION

         The United States hereby declares under penalty of perjury that notice of this

  criminal forfeiture was posted on an official government internet site (www.forfeiture.gov)

  for at least 30 consecutive days, beginning on October 17, 2019 and ending on

  November 15, 2019. See Attachment 1. Federal Rule of Criminal Procedure

  32.2(b)(6)(C) incorporates the provisions of Rule G(4) of the Supplemental Rules for

  Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil

  Procedure, as the means of publication in a criminal forfeiture case.

         Executed on November 18, 2019.

                                        Respectfully submitted,

                                        MARIA CHAPA LOPEZ
                                        United States Attorney

                                By:     s/Nicole M. Andrejko
                                        NICOLE M. ANDREJKO
                                        Assistant United States Attorney
                                        Florida Bar Number 0820601
                                        400 W. Washington Street, Suite 3100
                                        Orlando, Florida 32801
                                        (407) 648-7500 – telephone
                                        (407) 648-7643 – facsimile
                                        E-mail: nicole.andrejko@usdoj.gov
